Citation Nr: 1301352	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for a left shoulder disability and PTSD.

In September 2009, the Veteran filed a notice of disagreement (NOD) for the denials of service connection for both a left shoulder disability and PTSD.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2010.  With the submission of an X-ray interpretation of the left shoulder dated in April 2010, the RO issued a supplemental statement of the case (SSOC) in September 2012, again confirming the denial of both claims.

The Board decision on the claim for service connection for left shoulder disability is set forth below.  The claim for service connection for PTSD is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for a left shoulder disability have been accomplished.

2.  Although the Veteran has asserted that he tore a rotator cuff while loading ammunition during service, service treatment records do not document any in-service shoulder injury or treatment whatsoever; there is no documented evidence of any shoulder complaints for more than 40 years post service; and there is no medical evidence even suggesting that there exists a medical nexus between any such complaints and service.  

CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) that the VA must ask the claimant to provide if in the claimant's possession that pertains to the claim(s), in accordance with  C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also, Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the December 2008 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent evidence associated with the claims file consists of complete service treatment records from the Veteran's period of active service, VA and private treatment records, as well as statements from the Veteran and by his representative, on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required..    

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with claim for service connection for a left shoulder disability on appeal.  However, as will be discussed below, given the facts pertinent to the claim, no such examination or medical opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he has a left shoulder disability that is related to his military service.  In particular, he claims that he caught a box of ammunition that another shipmate had dropped while loading the boxes onto a ship and, as a result, he tore his left rotator cuff.  However, the Veteran's service treatment records are negative for any mention of a shoulder-related injury, although he indicated that he was treated for the injury on board the ship.

The Veteran's STRs are negative for any mention of shoulder pain during service, including on his separation examination in April 1971.  In an August 2009 treatment record, the Veteran indicated that he had shoulder pain since service when he fell while loading boxes of ammunition aboard a vessel.  On his VA Form 9 dated in May 2010, he wrote that he received treatment after the incident.  In a statement dated in July 2009, he wrote that he tore the rotator cuff in his left shoulder in December 1970 while stationed aboard the U.S.S. Purdy, but reinjured it while loading ammunition aboard the U.S.S. Shelton in February 1971.  Although the statements are somewhat unclear as to whether there were one or two incidents of shoulder injury during service, the STRs document neither alleged incident.

An August 2008 treatment record from the VA Community-Based Outpatient Clinic (CBOC) in Mount Vernon, Missouri, relayed the Veteran's self-reported history that he had shoulder pain since the injury in service but he had not had it evaluated.  He took the painkillers OxyContin and Hydrocodone for his shoulder pain, as well as for hip, knee, and ankle pain.  In a January 2009 pain screen, he again reported chronic shoulder pain, which affected his sleep patterns and daily activities.  He had an X-ray performed in April 2010.  According to the X-ray interpretation, performed at the Branson, Missouri, CBOC, he had mild degenerative and osteoarthritic changes in his shoulder at his left acromioclavicular joint and moderate to marked degenerative and osteoarthritic changes at his left glenohumeral joint.

In the present case, while there may arguably be evidence of a current shoulder disability, there is no objective evidence whatsoever to support a finding that there exists a medical nexus between any current disability and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  The first records relating to this disability only appear to date from a treatment record dated in August 2008, nearly forty years after his military service.  Furthermore, neither the Veteran nor his representative has presented evidence or opinion even suggesting such a medical relationship, and, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's left shoulder disability.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i)  (2011).  

As indicated, although the Veteran has asserted that he tore a rotator cuff while loading ammunition during service, service treatment records do not document any in-service shoulder injury or treatment whatsoever; there is no documented evidence of any shoulder complaints for more than 40 years post service; and there is no medical evidence even suggesting that there exists a medical nexus between any such complaints and service.  

Significantly, in the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed left shoulder disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the claimed shoulder disability and his military service would necessarily be based solely on the his uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Simply stated, on these facts, arranging for the Veteran to undergo examination or taking other action to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of any current left shoulder disability.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, while the Veteran, as a layperson, is competent to assert an injury, and/or to provide observations as to the onset of observable symptoms, he simply cannot support his claim on the basis of his-and his representative's-lay assertions, alone.  As noted, no left shoulder injury of any kind is documented in the service treatment records.  Even if the Veteran's assertions that he suffered a shoulder injury in service were corroborated by the medical evidence, the matter of the medical etiology of any current left shoulder disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the matter of medical etiology of the disability for which service connection is sought.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for a left shoulder disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.


REMAND

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

According to the available treatment records, the Veteran has been receiving medical treatment for his mental health disabilities since February 1999 when he was diagnosed with major depression and PTSD at Mercy St. John's Hospital in Springfield, Missouri.  Psychiatry notes from the Branson CBOC, which date from August 1999, reflect a diagnosis of adjustment disorder with depressed mood.

The Veteran submitted a detailed stressor statement in which he alleges that, while stationed aboard the U.S.S. Shelton in early 1971, he discovered that the captain and several other crew members were smuggling marijuana from Thailand.  He was "told to keep his mouth shut or [he] would be dead."  A shipmate was later cleaning and painting the officers' boat when another mate came out on board and cut the line of the boat, causing the shipmate to fall to his death.  The Veteran later found out that the shipmate had learned about the drug smuggling on board the vessel and threatened to report it to authorities.

To corroborate his story, the Veteran submitted a copy of a newspaper clipping from the Springfield Leader-Press dated in September 1971.  The clipping is entitled, "The Navy Lends a Helping Hand along DMZ," about the demilitarized zone between North and South Vietnam.  The article was about the U.S.S. Shelton's Vietnamese tour of duty, including a description of life aboard the vessel.  According to the article, "[t]his cruise has not been an altogether happy one for the Shelton: an officer was murdered in Bangkok, and some 200 pounds of marijuana was confiscated in Japan-including four pounds one sailor had ingeniously stashed in the captain's sea cabin."

The Veteran's service personnel records (SPRs) are contained in the file.  The records confirm that the Veteran served aboard the U.S.S. Shelton from December 1970 to April 1971.  He had several unexcused absences from the vessel, which resulted in light punishments.

The RO did not attempt a records search with the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA), believing that the information provided by the Veteran was insufficient to permit meaningful research.  While it may be true that the specific threats made to the Veteran that he would be killed if he revealed the drug smuggling are not able to be corroborated based on documentary evidence, certainly the fact of the drug smuggling and the murder of a crew member may have been verifiable had the RO performed a complete records search, particularly as they received newspaper coverage as far away as Missouri.  

Nonetheless, for the reasons explained below, the Board finds that the alleged stressor has been substantially corroborated by the record, and will remand this claim for a VA examination and medical opinion as to whether the Veteran has PTSD as a result of the verified stressor.  

Although this case does not specifically include an allegation of personal assault, as it only includes the threat of personal assault, it shares the same analogous problem as personal assault claims.  The regulation at 38 C.F.R. § 3.304(f)(5) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

In the present case, the Veteran's allegations as to his PTSD stressor are of the type and nature that are inherently difficult to corroborate through in-service documentation, such as through service treatment records (STRs).  The Veteran's STRs show treatment for and eventual discharge due to "adult situational reaction," a type of adjustment disorder.  Although the adjustment disorder was "not considered disabling," he had an in-service psychiatric evaluation, was found "unfit" to serve, and was discharged from active duty in April 1971.  A psychiatric report dated in January 1971 reflects that  the Veteran had complaints of "inability to adjust" to the Navy and he and his new spouse had financial stress.  According to the examiner, "[t]he subject has frankly come here in order to manipulate a discharge from the service."  

The Board ultimately finds that the Veteran's claim for PTSD warrants a VA compensation examination.  First, the Veteran's consistent statements as to his stressor present a coherent narrative that will assist the VA examiner in making a final diagnosis.  He has had more than ten years of treatment for PTSD and associated symptoms, but his claim lacks a nexus opinion as between the PTSD stressor and his current mental health disability.

Second, the newspaper article submitted by the Veteran corroborates his story in important respects.  The article confirms that the U.S.S. Shelton was involved in an apparently significant drug smuggling ring that resulted in the murder of a crew member aboard the vessel.  While the specific threats to the Veteran are not the type of information that could definitely be corroborated by this type of evidence, the article confirms the existence of an environment aboard the vessel in which threats could well have been made, and links the death of the crewmember in Thailand to the drug smuggling ring.  The Veteran's SPRs place him on board the vessel contemporaneously with the smuggling operation.

Third, the Veteran's deteriorating performance in service, his excessive absenteeism, and his urgent manipulations to leave the vessel are relevant for determining the credibility of his allegations that he was personally threatened based on his knowledge of drug smuggling on board the vessel.  Although his allegations are not based on a personal assault as they only relate to threats of personal harm, the regulation at 38 C.F.R. § 3.304(f)(5) provides some guidance as to how documented behavioral changes could be symptoms of PTSD.  The Veteran's own statements indicate that he believed his behavior changes in service were related to his PTSD stressor.  A November 2000 treatment record reflects the Veteran's assertion that he was extremely stressed on board the U.S.S. Shelton due to seeing drug use on board and receiving threats from his fellow crew members.  He had planned on spending most of his career in the Navy but "took an early out, being totally disillusioned with his experience."  He reported that a lieutenant was killed on board the ship after he left, and that he had impaired sleep and recurrent nightmares of his crew members coming after him because he talked.  

On this record, the Board finds that the collective evidence to support the Veteran's assertions that he experienced fear and stress associated with the of claim must be remanded for a VA  examination to obtain medical information as whether the Veteran has PTSD as a result of his verified in-service stressor.  In rendering the requested opinion, the VA examiner should consider the Veteran's diagnosed adjustment disorder during active duty, for which he was found unfit to serve and discharged in April 1971

Prior to arranging for the Veteran to undergo examination, the RO should undertake appropriate action to obtain all outstanding, pertinent medical records from the Branson and Mount Vernon CBOCs, as well as from Mercy St. John's Hospital in Springfield, Missouri, Ozarks Community Hospital in Mount Vernon, Missouri, Dade County Family Medical Center in Greenfield, Missouri.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following actions:

1.  The RO should obtain from the Branson and Mount Vernon CBOCs all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since August 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requests of records from federal agencies.  All records or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from Mercy St. John's Hospital, Ozarks Community Hospital, and the Dade County Family Medical Center.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by a psychologist or a psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD..  If so, the examiner should  render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the appellant has PTSD as a result of the stressor that the Board has found substantially corroborated by the record: fear and stress associated with receiving threats to his life to keep quiet about the drug smuggling activities engaged in by the captain and several other crew members aboard the U.S.S. Shelton.  

The examiner is advised that only the verified stressor identified above may be relied upon in determining  whether the Veteran has service-related PTSD.   If a diagnosis of PTSD is deemed appropriate, the examiner should explain how the diagnostic criteria are met, to include comment upon the link between the verified stressor and the Veteran's symptoms.

The psychiatrist or psychologist should set forth all examination findings, along with a complete rationale for any conclusions reached, in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification or development actions deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


